In an action to foreclose a tax lien on real property, the defendants Smith and Kaju appeal from a judgment of the Supreme Court, Queens County, entered July 17, 1959, in favor of plaintiff. The lien was transferred by the City of New York to plaintiff’s remote predecessor in 1940. Said defendants purchased the property in 1956 subject to the tax lien. Real property taxes accruing subsequent to the transfer of the 1940 lien were paid by plaintiff’s assignor, the immediately prior holder of the lien. Plaintiff’s assignor also assigned to plaintiff the right to recover the amounts which had been paid by the assignor for the subsequently accruing taxes. Said defendants concede that the 1940 lien is valid and that the amount thereof is unpaid. But they contend that they are not liable for the amounts paid in taxes by plaintiff’s assignor, inasmuch as the public record showed such taxes as having been satisfied and they (defendants) had no knowledge or notice that the satisfaction had been made by plaintiff’s assignor. The trial court held that the amounts of the subsequently accruing taxes are properly added to, and become part of, the lien indebtedness. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.